UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— TRIBUTE PHARMACEUTICALS CANADA INC. (Exact name of small business issuer as specified in its charter) ————— ONTARIO, CANADA 0-31198 N/A (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 151 Steeles Ave. E., Milton, Ontario, Canada L9T 1Y1 (Address of Principal Executive Office) (Zip Code) (519) 434-1540 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ The number of outstanding common shares, no par value, of the Registrant at: March31, 2013: 50,972,542 TABLE OF CONTENTS PART I – CONDENSED INTERIM FINANCIAL STATEMENTS Item 1. Unaudited Condensed Interim Financial Statements (A) Condensed Interim Balance Sheets 3 (B) Condensed Interim Statements of Operations and Comprehensive (Loss) 4 (C) Condensed Interim Statements of Cash Flows 5 (D) Notes to Condensed Interim Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Evaluation of Disclosure Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1a. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) CONDENSED INTERIM BALANCE SHEETS (Expressed in Canadian dollars) (Unaudited) As at As at March 31, December 31, ASSETS Current: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $nil (Dec 31, 2012 - $nil) Inventories (Note 2) Taxes recoverable Loan receivable Prepaid expenses and other receivables (Note 3) Total current assets Property, Plant and Equipment, net (Note 4) Intangible assets, net (Note 5) Goodwill Debt issuance costs, net (Note 6) Total assets $ $ LIABILITIES Current: Accounts payable and accrued liabilities $ $ Current portion of long term debt (Note 6) Warrant liability (Note 7c) Total current liabilities Long term debt (Note 6) Deferred tax liability - Total liabilities Contingencies and commitments (Note 10) SHAREHOLDER’S EQUITY Capital stock AUTHORIZED Unlimited non-voting, convertible redeemable and retractable preferred shares with no par value Unlimited common shares with no par value ISSUED (Note 7a) Common shares 50,972,542 (2012 – 39,610,042) Additional paid-in capital options (Note 7b) Deficit ) ) Total shareholders’ equity 11,554,149 Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed interim financial statements. 3 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) CONDENSED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) AND DEFICIT (Expressed in Canadian dollars) (Unaudited) For the Three Month Period Ended March 31, Revenues Licensed domestic product net sales $ $ Other domestic product sales International product sales Royalty and licensing revenues - Total revenues (Note 14) Cost of sales Licensor sales and distribution fees Cost of products sold Gross profit Expenses Selling, general and administrative (Notes 12 and 15) Amortization of assets (non-manufacturing property,plant and equipment) (Loss) from operations ) ) Non-operating income (expenses) Change in warrant liability (Note 7c) ) Change in fair value of contingent consideration - Research and development - ) Accretion expense ) ) Interest expense ) - Interest income Loss and comprehensive loss before tax ) ) Deferred income tax recovery (Note 13) ) ) Net loss and comprehensive loss for the period $ ) $ ) Deficit, beginning of period ) ) Deficit, end of period ) ) Loss per share (Note 8) - Basic and diluted $ ) $ ) Weighted average number of common shares outstanding - Basic and diluted See accompanying notes to the condensed interim financial statements. 4 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) CONDENSED INTERIM STATEMENTS OF CASH FLOWS (Expressed in Canadian dollars) (Unaudited) For the Three Month Period Ended March 31, Cash flows from (used in) operating activities: Net (loss) $ ) $ ) Items not affecting cash: Deferred income tax (recovery) ) ) Amortization Change in warrant liability (Note 7c) ) Change in fair value of contingent consideration - ) Stock-based compensation (Note 7b) Accretion expense Change in non-cash operating assets and liabilities (Note 9) ) ) Cash flows from (used in) operating activities ) ) Cash flows from (used in) investing activities Additions to property, plant and equipment - ) Payment of contingent liabilities ) - Increase in patents and licensing agreements - ) Cash flows from (used in) investing activities ) ) Cash flows from (used in) financing activities Units issued (Note 7a) - Long term debt repayment ) - Share issuance costs ) - Cash flows from (used in) financing activities - Change in cash and cash equivalents ) ) Change in cash due to changes in foreign exchanges - Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the condensed interim financial statements. 5 TRIBUTE PHARMACEUTICALS CANADA INC. (formerly Stellar Pharmaceuticals Inc.) NOTES TO THE CONDENSED INTERIM FINANCIAL STATEMENTS (Expressed in Canadian dollars) (Unaudited) 1. Basis of Presentation These unaudited condensed interim financial statements should be read in conjunction with the financial statements for Tribute Pharmaceuticals Canada Inc.’s (formerly Stellar Pharmaceuticals Inc.) (the "Company") most recently completed fiscal year ended December 31, 2012. These condensed interim financial statements do not include all disclosures required in annual audited financial statements, but rather are prepared in accordance with recommendations for condensed interim financial statements in conformity with accounting principles generally accepted in the United States of America. These condensed interim financial statements have been prepared using the same accounting policies, and methods as those used by the Company in the annual audited financial statements for the year ended December 31, 2012. The unaudited condensed interim financial statements contain all adjustments (consisting of only normal recurring adjustments) which are necessary to present fairly the financial position of the Company as at March 31, 2013, and the results of its operations and cash flows for the three month periods ended March 31, 2013 and 2012. Note disclosures have been presented for material updates to the information previously reported in the annual audited financial statements. a) Estimates The preparation of these financial statements has required management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of the revenues and expenses during the reporting period. On an ongoing basis, the Company evaluates its estimates, including those related to provision for doubtful accounts, accrued liabilities, income taxes, stock based compensation, revenue recognition and intangible assets. The Company bases its estimates on historical experiences and on various other assumptions believed to be reasonable under the circumstances. Actual results could differ from those estimates. As adjustments become necessary, they are reported in earnings in the period in which they become known. b) Recently Adopted Accounting Standards On January 1, 2013, the Company adopted the accounting standard set out below. In July 2012, the FASB issued an accounting standards update that gives an entity the option to first assess qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired. If, after assessing the totality of events and circumstances, an entity concludes that it is not more likely than not that the indefinite-lived intangible asset is impaired, then the entity is not required to take further action. This guidance will be effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012, which will be the Company's 2013 fiscal year. The adoption of this guidance did not have a material impact on the Company’s financial statements. 6 2. Inventories March31, December31, Raw materials $ $ Finished goods Packaging materials Work in process $ $ 3. Prepaid Expenses and Other Receivables March31, December31, Prepaid operating expenses $ $ Manufacturing deposits - Interest receivable on loan receivable $ $ 4. Property, Plant and Equipment March31, 2013 Accumulated Net Carrying Cost Amortization Amount Land $ - Building Leasehold Improvements Office equipment Manufacturing equipment Warehouse equipment Packaging equipment Computer equipment $ December 31, 2012 Accumulated Net Carrying Cost Amortization Amount Land $ - Building Leasehold Improvements Office equipment Manufacturing equipment Warehouse equipment Packaging equipment Computer equipment $ 7 5. Intangible Assets March31, 2013 Accumulated Net Carrying Cost Amortization Amount Patents $ Licensing asset Licensing agreements $ December 31, 2012 Accumulated Net Carrying Cost Amortization Amount Patents $ Licensing asset Licensing agreements $ Amortization expense of intangible assets for the three month periods ended March 31, 2013 and 2012 were $262,540 and $83,891, respectively. The Company has patents pending of $81,854 at March 31, 2013 (December 31, 2012 - $81,854) not currently being amortized. 6. Long Term Debt and Debt Issuance Costs On May 11, 2012, the Company entered into a loan and security agreement (the "Loan Agreement") with MidCap Funding III, LLC (the "Lender") for a 36 month term loan that is due May 11, 2015. The term loan allows for a total advancement of US$6,000,000 ($6,093,845). An amount of US$3,500,000 ($3,554,743) was drawn on execution of the Loan Agreement and the remainder was available to be advanced if the Company raises an amount of not less than US$6,000,000 ($6,093,845) from any combination of: an equity issuance; upfront payments associated with a pharmaceutical partnership; or upfront payments in conjunction with the acquisition or in-licensing of pharmaceutical products. The availability of advancements of the remainder of the loan expired on March 31, 2013. The Loan Agreement is secured by all assets of the Company and contains customary covenants that, among other things, generally restrict the Company’s ability to incur additional indebtedness. The Loan Agreement includes a financial covenant to raise not less than US$3,000,000 ($3,046,923) by March 31, 2013 in the form of an equity raise or cash from an upfront payment associated with a pharmaceutical partnership, which was completed prior to March 31, 2013 (see Note 7a). As of March 31, 2013, the Company was in compliance with all Loan Agreement covenants, which included minimum revenue targets. Payments are due monthly, with the first six (6) payments being interest-only, with principal and interest payments due thereafter. Interest is calculated at the higher of 4% or the thirty (30) day London Inter Bank Offered Rate ("LIBOR") plus 7%. In connection with the Loan Agreement, the Company granted warrants to purchase an aggregate of 750,000 common shares in the capital of the Company at an exercise price of US$0.56 ($0.56). The grant date fair value of the warrants was $312,000. Of this amount, $208,000 for 500,000 warrants was recorded as a warrant liability, with an equal amount recorded as a discount to the carrying value of the loan in the accompanying financial statements. The remaining $104,000 was in respect of 250,000 warrants which were granted for compensation of the transaction and has been classified as debt issuance costs and recorded as a warrant liability. The discount to the carrying value of the loan is being amortized as a non-cash interest expense over the term of the loan using the effective interest rate method. The grant date fair value of the warrants was determined using the Black-Scholes model with the following assumptions: expected volatility of 124.6%, a risk-free interest rate of 1.48%, an expected life of five years, and no expected dividend yield. 8 During the three month period ended March 31, 2013, the Company accreted $24,245 (2012 - $nil) in non-cash accretion expense in connection with the long term loan, which is included in accretion expense on the statements of operations and comprehensive loss. The Company also incurred $341,489 in financing fees and legal costs related to closing the Loan Agreement. These fees and costs are classified as debt issuance costs, and are included in long-term assets on the balance sheets. These assets are being amortized as a non-cash interest expense over the term of the outstanding loan using the effective interest rate method. During the three month period ended March 31, 2013, the Company amortized $53,967 (2012 – $nil) in non-cash interest expense, which is included in amortization expense on the statements of operations and comprehensive loss. During the three month period ended March 31, 2013, the Company made principal payments of US$328,125 ($330,652) and interest payments of US$87,327 ($88,689) under the Loan Agreement. The Company is scheduled to make the followingprincipal and interest payments over the next three years ended December 31: PrPrincipal payments US$984,375 US$1,312,500 US$656,250 Interest payments US$211,449 US$152,396 US$20,587 7. Capital Stock (a) Common Shares During the year ended December 31, 2012, the Company issued 2,000,000 common shares related to a contingent liability recorded on December 1, 2011. The difference between the fair value of these shares at December 31, 2011 and the fair value on the date of issuance was a credit of $79,724 which was recorded as a reduction of expense to the “change in fair value of contingent consideration” on the statements of operations and comprehensive loss. During the three month period ended March 31, 2013, the Company completed a private placement offering in which 11,362,500 units were issued at a price of US$0.40 ($0.41) per unit for gross proceeds of US$4,545,000 ($4,662,700). As a part of the private placement, the Company granted 11,362,500 common share purchase warrants to the participants, exercisable as follows: each unit consisted of one common share of the Company's stock and one-half of one Series A common share purchase warrant (a "Series A Warrant") and one-half of one Series B common share purchase warrant (a "Series B Warrant"). Each whole Series A Warrant entitles the holder thereof to acquire one common share of the Company at any time during the period ending 24 months after the date of issuance at a price of US$0.50 ($0.51) per common share. Each whole Series B Warrant entitles the holder thereof to acquire one common share of the Company at a price of US$0.60 ($0.61) per share at any time during the period ending 60 months after the date of issuance. The terms of the Series B Warrants provide the Company with a right to call the Series B Warrants at a price of US$0.001 per warrant if certain conditions are met including the common shares trading at a volume weighted average price for 20 out of 30 consecutive trading days at a price which exceeds US$1.20 (subject to adjustment for stock splits, recapitalizations and other corporate transactions) with average daily volume during such period of at least US$30,000. Directors, officers and individuals related to directors purchased 5,937,500 units for gross proceeds of US$2,375,000 ($2,412,147) pursuant to this private placement. 9 In connection with the private placement, the Company paid cash commissions of US$248,219 ($252,101) and issued 345,188 Series A broker warrants and 345,188 Series B broker warrants at US$168,491 ($172,986). See note 7c. Each Series A broker warrant entitles the holder to purchase one common share at an exercise price of US$0.50 ($0.51) for a period of twenty four months. Each Series B broker warrant entitles the holder to purchase one common share at an exercise price of $0.60 ($0.61) for a period of 60 months after the date of issuance. Total other issuance costs associated with this private placement were $149,052. The Series B broker warrants also contain a call right similar to the Series B Warrant described above. (b)Stock Based Compensation During the three month period ended March 31, 2013, there were 282,500 options granted to an officer and employees of the Company (2012 – 195,000). The exercise price of these options is $0.40, with quarterly vesting terms at 25% on each of March 31, June 30, September 30 and December 31, 2014, upon achieving certain financial objectives. Since stock-based compensation is recognized only for those awards that are ultimately expected to vest, the Company has applied an estimated forfeiture rate (based on historical experience and projected employee turnover) to unvested awards for the purpose of calculating compensation expense. The grant date fair value of these options was estimated as $0.33 using the Black-Scholes option pricing model, based on the following assumptions: expected dividend yield of 0%; expected volatility of 123%; risk free interest rate of 1.49%; and expected term of 5 years. The Company’s stock-based compensation program (the "Plan") includes stock options in which some options vest based on continuous service, while others vest based on performance conditions such as profitability and sales goals. For those equity awards that vest based on continuous service, compensation expense is recorded over the service period from the date of grant. For performance-based awards, compensation expense is recorded over the remaining service period when the Company determines that achievement is probable. For the three month period ended March 31, 2013, the Company recorded $174,487 (2012 – $158,543) as compensation expense for options previously issued to directors, officers and employees based on continuous service. This expense was recorded as selling, general and administrative expense on the condensed interim statements of operations and comprehensive (loss). Due to termination of employment, 10,000 options issued to employees in 2012 and 10,000 options in 2013 were removed from the number of options issued. The activities in additional paid in-capital options are as follows: Amount Balance, December 31, 2012 $ Expense recognized for options issued to employees/directors Balance, March 31, 2013 $ The total number of options outstanding as at March 31, 2013 was 3,480,452 (December 31, 2012 – 3,212,952). The maximum number of options that may be issued under the Plan is floating at an amount equivalent to 10% of the issued and outstanding common shares, or 5,097,254 shares as at March 31, 2013 (December 31, 2012 –3,961,004). The weighted average fair value of options expensed during the period ended March31, 2013 was estimated at $0.50 (2012 - $0.65). 10 (c) Warrants As at March 31, 2013, the following compensation warrants were outstanding: Number of Weighted Average Exercise Fair Expiry Date Warrants Price Value April 8, 2013 US$1.47($1.49) $
